Citation Nr: 0410568	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for diabetes mellitus, 
Type II, greater than 20 percent.

2.  Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.

In accordance with Fenderson v. West, 12 Vet. App. 119 (1999), the 
issue in this case pertaining to an increased evaluation for 
diabetes mellitus, Type II, has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for his 
service-connected diabetes mellitus, Type II.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to establish 
the claim; all reasonable development necessary for the 
disposition of the instant case has been completed.

2.  The veteran's service-connected diabetes mellitus is 
manifested by elevated blood glucose levels, requiring treatment 
by restricted diet and oral hypoglycemic agents before January 15, 
2003, and restricted diet and twice daily injections of insulin 
after January 15, 2003.

3.   The veteran's service-connected diabetes mellitus is not 
manifested by episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, or regulation of 
activities (avoidance of strenuous occupational and recreational) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
diabetic care provider, or progressive loss of weight and 
strength.

4.  It has not been shown by competent evidence that the veteran 
has a kidney condition that is related to service-connected 
diabetes mellitus or treatment thereof.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 3.159, 4.1- 
4.3,4.6- 4.7, 4.119, Diagnostic Code 7913 (2003).   

2.  A kidney condition is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 
(5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA) mandates that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit.  The Board conducted a 
detailed review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  Numerous documents provided to the veteran, including the 
August 2002 rating, the January 2003 Statement of the Case (SOC), 
and the September 2003 supplemental SOC, have satisfied the 
requirement at section 5103A of VCAA, in that they clearly notify 
him of the evidence necessary to substantiate his claim.  

By letter dated in July 2002, the RO notified the veteran of the 
VCAA and informed him of how responsibilities in developing the 
record are divided in accordance with VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter requested the 
information within 30 days, but also advised the veteran that he 
has up to one year to send in additional information and retain 
the date of claim as the effective date should the benefits sought 
be granted.  Another letter was sent in September 2003 to address 
the veteran's claim for a higher evaluation for service-connected 
diabetes mellitus.  The September 2003 letter also advises the 
veteran of what evidence has been received to support his claim.

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The veteran's initial denial by the RO was 
in 1993, years before the passage of the VCAA.  Nevertheless, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first requirement, 
there was no information or evidence identified by the veteran 
that is not of record.  The letter informed the veteran that VA 
would make reasonable efforts to obtain certain types of records 
and would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As stated 
above, the letter also informed the veteran of what he was 
expected to provide.  Lastly, the letter did not advise the 
veteran to send in everything he had pertaining to his claim.  
However, this advisement is not a "requirement."  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim is an 
explicit requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] judicial 
comment made during the course of delivering a judicial opinion . 
. . that is unnecessary to the decision in the case and therefore 
not precedential." Black's Law Dictionary 1100 (7th ed. 1999).  
Precedent opinions of the chief legal officer of the Department 
and regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the veteran with a thorough VA examination.  
There is no indication of outstanding Federal Government records 
or other records that have been identified by the claimant.  Based 
on the above analysis, there is no indication in this case that 
any further notification or assistance would produce evidence that 
would change the Board's decision and, therefore, any error for 
noncompliance with the notice provisions of the VCAA is harmless.  
While perfection is an aspiration, the failure to achieve it in 
the administrative process, as elsewhere in life, does not, absent 
injury, require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  Thus, to the extent 
that VA in any way has failed to fulfill any duty to notify and 
assist the appellant, the Board finds that error to be harmless.   
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  Inasmuch as 
the veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Initial Evaluation for Diabetes Mellitus, Type II

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim 
is denied; if the evidence is in support of the claim, it is 
allowed.  Id.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).
 
An undated note from a private physician, Dr. L., shows he 
discussed with the veteran, his blood sugar.  The veteran reported 
frequent urination and increased thirst for the few preceding 
months.  He also complained of intermittent changes in vision.  
The veteran also indicated that he had been receiving steroid 
injections for his back every 30 days.  After physical 
examination, the pertinent assessment was hypoglycemic-likely 
adult onset diabetes mellitus with relative effects of steroids.  
The veteran was started on Metformin and follow-up testing was 
scheduled.  The veteran's date of birth and age indicate the note 
was generated some time between late July 2001 and late July 2002.

VA outpatient records show periodic visits and assessments for 
diabetes mellitus.  In April 2002, it was noted that the veteran 
had no current medications.  The veteran reported he was on 
diabetes medication during his visit in June.  In July, the 
veteran denied any current complaints.  He reported his current 
medications were Ziac, Metformin, and hydrocodone.  The plan shows 
Metformin was discontinued and substituted with Glyburide.  It was 
noted that the veteran did not monitor his blood sugar at home.  
In September, the veteran's active outpatient medications included 
an Advantage blood glucose monitor kit with related supplies.  It 
was noted that the veteran was not compliant with diet/exercise.  
The examining physician stressed lifestyle modifications.  The 
assessment and plan indicated the veteran was on Glyburide 10 mg. 
twice a day, but if glycosylated hemoglobin was not at the target 
goal on the next visit, insulin would be considered.  The veteran 
underwent a nutrition consultation in November.  His diet history 
indicated his intake was high in concentrated sweets via sweet 
drinks.  He also had irregular mealtimes that were sometimes 
higher in fat and intake was inadequate for fruits, vegetables, 
and fiber.  

A January 2003 outpatient note reflects Glyburide was discharged 
and insulin was initiated.  A nutrition education note in February 
indicates some improvements in the veteran's lifestyle, e.g., 
eating more regularly and limiting sweets.  A Pharmacy Clinic note 
shows the veteran reported he exercises several times a week.  He 
was instructed on how to inject and use insulin properly.  He was 
educated on the signs and symptoms of hypoglycemia and what to do 
if it occurs.  He was advised on a proper diet and encouraged to 
continue physical activity.  In March, the veteran reported that 
he forgets to take his insulin about twice a week.  He did not 
have any blood glucose readings to report.  He was encouraged to 
continue exercising and eating a proper diet.

The veteran underwent a compensation and pension physical 
examination in March 2003.  The examiner reviewed service medical 
records and VA outpatient records in detail.  The veteran 
disclosed that he worked in the printing business from 1971 until 
1994.  He now works in refrigerator repair and is able to work 
regularly.  The examiner noted some elevated blood pressure 
readings and the veteran's receipt of antihypertensive 
medications.  He also observed several notes in outpatient 
records, which indicated the veteran had trouble learning to use 
his insulin and needing instruction.  Laboratory work at the time 
of the examination showed gross abnormalities of uncontrolled 
diabetes mellitus, which was the pertinent diagnosis.
The veteran is currently evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (Diabetes Mellitus). 

Under Diagnostic Code 7913, diabetes mellitus requiring insulin 
and restricted diet, or oral hypoglycemic agent and restricted 
diet is evaluated as 20 percent disabling.  When insulin, 
restricted diet, and regulation of activities are required, a 40 
percent evaluation is warranted.  A 60 percent rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation is 
assigned when diabetes mellitus required more than a daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
diabetic care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated. 

Review of the record indicates no increased evaluation is 
warranted for service-connected diabetes mellitus.  VA outpatient 
records show the veteran's diabetes mellitus has been continuously 
treated by oral hypoglycemic agents and an 
1800-calorie diet recommended by the ADA (American Diabetes 
Association).  Aside from a number of changes/substitutions in the 
oral hypoglycemic agents, the only change in the veteran's 
treatment occurred in January 2003, when insulin was prescribed.  
There is no indication of record that the veteran's activities 
have been restricted in any fashion.  Rather, he has been 
encouraged to exercise, and it is repeatedly noted that the 
veteran exercises regularly.  There is no indication that the 
veteran has suffered any episodes of ketoacidosis or hypoglycemic 
reactions, or has been hospitalized for treatment of symptoms at 
all.  Consequently, while the record supports a 20 percent 
evaluation for diabetes mellitus, the preponderance of the 
evidence is clearly against an evaluation of 40 percent or higher.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While it is noted that insulin was initiated in 
January 2003, the Board finds that the evidence supports the 
conclusion that there was no actual variance in the severity of 
the veteran's service-connected diabetes mellitus during the 
appeal period that would sustain a rating higher than 20 percent 
for any time frame.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the appeal 
period.


Service Connection for a Kidney Condition

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the disease 
entity with sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2003).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2003).

Service medical records indicate the veteran underwent a pre-
induction physical examination in September 1968 and a physical 
examination for the expiration of his term of service in December 
1970.  On both occasions, the veteran denied any current 
complaints or history of kidney stone or blood in urine and the 
physical examinations were normal.  Treatment records are negative 
for complaints or diagnoses pertaining to the kidney.

VA outpatient records from July 2002 show the possibility of 
elevated liver function tests.  The plan was to discharge 
Metformin, one of the veteran's diabetes medications, for 
Glyburide and to schedule a consultation with the dietician and to 
check liver panel in two weeks.  Liver function tests in September 
2002 were normal.  A note of a January 2003 outpatient visit 
indicates that Metformin caused elevation in liver function tests.

During the veteran's compensation and pension physical examination 
in March 2003, the physician reviewed the veteran's service 
medical records and claim file in detail.  The examiner found no 
evidence in these records.  The examiner also noted laboratory 
values in VA's computer bank from April 2002 to April 2003, 
including BUN, creatine and assessments, and they were all normal.  
Several reports showed abnormal liver function tests.  Laboratory 
work was done for the examination, including hemoglobin, A1c, 
lipid profile, urine analysis, and metabolic comprehensive 
chemistry.  None of the tests indicated renal dysfunction.  The 
pertinent impression was no record of kidney dysfunction in the 
service medical records and recent VA records.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The March 2003 VA examiner notes that the veteran disagreed with 
VA's decision pertaining to service connection for a kidney 
condition because he understood a VA staff doctor to say that one 
of his diabetic medicines was discontinued because it was ruining 
his kidneys.  However, that assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor purportedly 
said is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  If 
the medical evidence of record is insufficient or, in the opinion 
of the Board, of doubtful weight or credibility, the Board is 
always free to supplement the record by seeking an advisory 
opinion or ordering a medical examination.  The Board is not free 
to substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Objective evidence as reported by the March 2003 VA examiner 
demonstrates that the veteran did not have a kidney injury, 
disease, or related event in service, and he does not have a 
current diagnosis of a kidney condition.  The Board finds the 
opinion credible and probative of the issue at hand.  It is 
apparent from the examination report that the physician reviewed 
all available records, as he noted numerous details.  Moreover, he 
performed a number of laboratory tests to diagnose the presence 
(or lack thereof) of a kidney condition.  Therefore, the evidence 
in this case preponderates against the claim for service 
connection for a kidney condition.  38 U.S.C.A. § 5107 (West 
2002).  Accordingly, the Board finds service connection for a 
kidney condition is not warranted.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Service connection for a kidney condition is denied.

                                



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



